 


110 HRES 696 IH: Expressing gratitude for the foreign guest laborers, known as Braceros, who worked in the United States during the period from 1942 to 1964.
U.S. House of Representatives
2007-10-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS
1st Session
H. RES. 696 
IN THE HOUSE OF REPRESENTATIVES 
 
October 1, 2007 
Mr. Costa (for himself and Mr. Grijalva) submitted the following resolution; which was referred to the Committee on Education and Labor
 
RESOLUTION 
Expressing gratitude for the foreign guest laborers, known as Braceros, who worked in the United States during the period from 1942 to 1964. 


Whereas because of a labor shortage resulting from the entry of the United States into World War II, the Federal Government issued contracts to Mexican, Canadian, Jamaican, and Puerto Rican citizens willing to cross into the United States to accept temporary employment;
Whereas hundreds of thousands of these men and women, known as Braceros, labored in the Nation’s agricultural, transportation, and other industries during the period from 1942 to 1964;
Whereas the first 1,500 Braceros arrived in California from Mexico City, Mexico, on September 29, 1942, to work in the sugar beet fields until December 24 of that year;
Whereas thousands of Braceros labored on the Nation’s railroads, maintaining and expanding critical infrastructure for the transportation of food, equipment, and other valuable supplies during and after World War II;
Whereas the heroic work effort of the Braceros has been recognized by many State and local governments around the Nation, but has not been recognized by the Federal Government;
Whereas the Nation and the world owe a debt of gratitude for the contribution the Braceros made to the war effort that defeated fascism in Europe and Asia;
Whereas more than 1,000,000 Braceros and their families or descendants are still United States residents or citizens; and
Whereas September 29, 2007, is the 65th anniversary of the first arrival of Bracero guest workers in the United States: Now, therefore, be it  
 
That the House of Representatives—
(1)expresses gratitude for the foreign guest laborers, known as Braceros, who worked in the United States during the period from 1942 to 1964; and
(2)recognizes the Braceros for their contributions to the war effort during World War II, and for their hard work, which helped to keep the United States strong and prosperous during this challenging period. 
 
